— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of numerous prison disciplinary rule violations. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. Accordingly, given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Murgo v Racette, 100 AD3d 1244,1244 [2012]; Matter of Walker v Fischer, 100 AD3d 1174, 1174 [2012]). We note that petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determination (see Matter of Horace v Fischer, 98 AD3d 1157, 1157 [2012]; Matter of Garner v Bezio, 95 AD3d 1585, 1585 [2012]).
Peters, P.J., Lahtinen, Spain and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.